DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8, 10, 14, 17, 21, 22, 25, 28, 29, 31, 33, 35-37 and 40 were amended, claims 4-7, 11-13, 16, 18-20, 23, 24, 26, 27, 30, 32, 34, 38, 39 and 41 were canceled, and claim 42 was added.  Claims 1-3, 8-10, 14, 15, 17, 21, 22, 25, 28, 29, 31, 33, 35-37, 40 and 42 are pending.
Allowable Subject Matter
Claims 1-3, 8-10, 14, 15, 17, 21, 22, 25, 28, 29, 31, 33, 35-37, 40 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a method of operating a computer system, the computer system comprising a controller, a logic block, and a first interface between the controller and the logic block, the logic block comprising one or more processing units that execute instructions, the method comprising:  receiving, by the controller, from a second computer system, information identifying a current user of the logic block; receiving, by the controller, from the logic block, over the first interface, requests to read from and write to storage, the first interface being a dedicated physical interface between the logic block and the controller whereby the controller can determine that communications over the first interface are communications with the logic block; and completing the requests to read from and write to storage using one or more storage locations of the storage that the current user of the logic block identified by the second computer system is permitted to use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 29, 2022